              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. DEWALD II,                   :
             Petitioner,              :      1:20-cv-0023
                                      :
      v.                              :      Hon. John E. Jones III
                                      :
DAVID VARANO, et al.,                 :
            Respondents.              :

                                  ORDER

                             January 21, 2020

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) is DEEMED filed
            and DISMISSED without prejudice. See R. GOVERNING §2254
            CASES R. 4.

      2.    The Clerk or Court is directed to NOTIFY the Petitioner and CLOSE
            this case.

      3.    There is no basis for the issuance of a certificate of appealability. See
            28 U.S.C. §2253(c).

      4.    The dismissal is without prejudice to Petitioner’s right to pursue his
            civil rights claims in a properly filed civil rights complaint.


                                      s/ John E. Jones III
                                      John E. Jones III
                                      United States District Judge
